     Case 9:21-cv-81733-WPD Document 1-2 Entered on FLSD Docket 09/15/2021 Page 1 of 4
Filing # 119665874 E-Filed 01/14/2021 04:52:41 PM



        IN THE CIRCUIT COURT OF THE 15TH
        JUDICIAL CIRCUIT IN AND FOR PALM
        BEACH COUNTY,FLORIDA


        ADELITA SAMAROO,                                   CASE NO. 502021CA000594MB AN

                               Plaintiff,
        vs.

        WALMART STORES,INC.

                           Defendant.




                                                   COMPLAINT


                  Plaintiff ADEL1TA SAMAROO,by and through the undersigned counsel, sues the

        Defendant WALMART STORES,INC.("WALMART")and states:

              1. This is an action for damages that exceed the minimum jurisdictional amounts of this

                  Court.

              2. All conditions precedent to the filing of this action have been performed or have been

                  waived.

              3. At all times material hereto, Plaintiff was a resident ofPalm Beach County, over the age

                 of eighteen (18), and is otherwise suijuris.

              4. At all times material hereto, WALMART was a for profit business entity, licensed to

                 conduct business in the State of Florida and was doing business in Palm Beach County,

                 Florida.

              5. At all times material hereto, WALMART,by and through their agents, servants, and/or

                 employees, owned, possessed, operated, managed and/or controlled the WALMART
                                                     Page 1 of4
Case 9:21-cv-81733-WPD Document 1-2 Entered on FLSD Docket 09/15/2021 Page 2 of 4




          store located at 3200 Old Boynton Beach Road, Boynton Beach, FL (hereinafter referred

          to as "STORE").

       6. At all times material hereto, WALMART,by and through their agents, servants and/or

          employees, owned, possessed, operated and were responsible for maintaining the STORE

          in a reasonably safe manner.

       7. At all times material hereto, WALMART was responsible for supervising all employees

          and/or agents working at the STORE.

       8. At all times material hereto, WALMART was responsible for hiring and training all

          employees and/or agents working at the STORE.

       9. Venue is proper in Palm Beach County, Florida because the acts and omissions referred

          to herein occurred in Palm Beach County, Florida, and the place of business of

          WALMART's STORE is located in Palm Beach County, Florida.

       10. On or about, June 18, 2017, Plaintiff entered the STORE as an express and/or implied

          business invitee of WALMART.

       COUNT I — NEGLIGENCE AGAINST DEFENDANT,WALMART STORES,INC.
                    (DANGEROUS CONDITION ON PREMISES)

       1 1. Plaintiff adopts and reincorporates by reference Paragraphs 1 through 10 as if more fully

          set forth herein.

       12. On or about June 18, 2017, WALMART owed a duty to exercise reasonable care and

          diligence to maintain, inspect and repair the STORE in a reasonably safe condition for

          the safety of business invitees on the premises, which includes creating, building, and/or

          maintaining a uniformly slip resistant floor, reasonable efforts to keep the premises free

          from transitory foreign objects or substances that might foreseeably give rise to loss,

                                              Page 2 of4
Case 9:21-cv-81733-WPD Document 1-2 Entered on FLSD Docket 09/15/2021 Page 3 of 4




          injury, or damage in its mode of operation of the business premises, and to properly

          train/educate/supervise/control its agents/servants/employees and to correct and warn

          business invitees of all dangerous conditions.

       13. WALMART negligently failed and breached their to duty to Plaintiff to maintain its

          premises in a reasonably safe condition, negligently failed to provide a uniformly slip

          resistant floor, failed to properly train/educate/supervise/control its

          agents/servants/employees, and failed to correct and to warn of an unreasonably

          dangerous condition about which WALMART either knew or should have known, by the

          use ofreasonable care, of said dangerous condition as follows: allowing a puddle of

          water to remain on the floor.

       14. The dangerous condition was created by and/or known to WALMART or had existed for

          a sufficient length of time so that Defendant, had it exercised reasonable care, would and

          should have known of it.

       15. As a result of WALMART's negligence, Plaintiff slipped and fell.

       16. As a direct and proximate result of the aforementioned fall, Plaintiff suffered serious,

          permanent bodily injuries and resulting pain and suffering, disability, physical

          impairment, disfigurement, mental anguish, inconvenience, loss ofcapacity for the

          enjoyment of life, incurred expenses of hospitalization, medical, chiropractic and nursing

          care and treatment, loss of earnings, loss of ability to earn money and aggravation ofa

          previously existing condition, disease or physical defect. Plaintiff shall suffer additional

          losses in the future.

       WHEREFORE,Plaintiff demands judgment for all damages allowable under Florida law


                                               Page 3 of4
Case 9:21-cv-81733-WPD Document 1-2 Entered on FLSD Docket 09/15/2021 Page 4 of 4




    against Defendant, WALMART STORES,INC., in an amount in excess of the jurisdictional

    limits of this Honorable Court, together with Plaintiff's costs and for any and all further relief

    this Honorable Court deems just and proper.

               PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

           I HEREBY CERTIFY that a copy of the above and foregoing has been filed with

    Florida E-Portal this 14th day of January, 2021.


                                                            /s/Dennis Phillips
                                                          Dennis Phillips, Esq.
                                                          Felice, Ehrlich & Naparstek
                                                          3 Harvard Circle
                                                          West Palm Beach,FL 33409
                                                         (561)444-8822 - Telephone
                                                         (561)514-4946 - Facsimile
                                                          Primary Email —
                                                          Secondary Email —
                                                          Dennis@injurytrialattomeys.com
                                                          Florida Bar # 423750




                                                Page 4 of4
